                         4:20-cv-04230-SLD-JEH # 31          Page 1 of 2
                                                                                                     E-FILED
                                                                     Monday, 01 March, 2021 01:12:15 PM
                                                                           Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
    THE REYNOLDS AND REYNOLDS CO.,
    COIN DATA, LLC, and REYNA CAPITAL
    CORP.
                 Plaintiffs                              Case No. 4:20-cv-04230-SLD-JEH
                 v.                                      Honorable Hon. Sara Darrow
                                                         Chief United States District Judge
    REYNOLDS MOTOR CO. and KUNES FORD
    OF EAST MOLINE, INC.
                  Defendants.

                          DEFENDANT, REYNOLDS MOTOR CO.’S,
                          MOTION TO SUBSTITUTE ATTORNEYS

         Defendant, Reynolds Motor Co.1 (“Reynolds Motor”), through its present counsel, Bret

A. Rappaport and Bethany N. Schols of Hardt, Stern & Kayne, P.C., and its future counsel, Joseph

N. Van Vooren and Jonathan Fox of Califf & Harper, respectfully moves this Court for entry of

an order granting leave to file substitute Joseph N. Van Vooren and Jonathan Fox of Califf &

Harper appearances as counsel for Reynolds Motor. In support of this motion, the movant states

as follows:

         1.      On December 15, 2020, Bret Rappaport, and on January 7, 2021, Bethany Schols

both attorneys of Hardt, Stern & Kayne, P.C., filed their respective appearances on behalf of

Reynolds Motor.

         2.      Reynold Motor has recently retained Joseph N. Van Vooren and Jonathan Fox of

Califf & Harper to represent it in connection with this matter. Accordingly, Bret A. Rappaport and

Bethany N. Schols of Hardt, Stern & Kayne, P.C., seek to withdraw their previously filed



1
    Reynolds Motor Co. has no relationship to plaintiff, The Reynolds and Reynolds Co.

                                                 1
                        4:20-cv-04230-SLD-JEH # 31             Page 2 of 2




appearances in this matter, and Joseph N. Van Vooren and Jonathan Fox of Califf & Harper seek

leave to file their appearances on behalf of Reynolds Motor.

       WHEREFORE, Defendant, Reynolds Motor Co., respectfully requests that this Court enter

an order allowing Joseph N. Van Vooren and Jonathan Fox of Califf & Harper to substitute as

counsel of record for Bret A. Rappaport and Bethany N. Schols of Hardt, Stern & Kayne, P.C.,

and granting such other and further relief as this Court deems just and proper.



                                                     Respectfully submitted,
                                                     REYNOLDS MOTOR Co.,

                                                     By:      /s/ Bret Rappaport

 Counsel for Defendant Reynolds Motor Co.
 Bret A. Rappaport                                   Joseph N. Van Vooren
 Bethany N. Schols                                   Jonathan Fox
 Hardt, Stern & Kayne, P.C.                          Califf & Harper
 2610 Lake Cook Road, Suite 200                      Heritage Place 7th Floor
 Riverwoods, Illinois 60015                          1515 5th Avenue, Suite 700
 847-597-2151                                        Moline, IL 61265
 brappaport@hsklaw.com                               309-764-8300
 bschols@hsklaw.com                                  jvanvooren@califf.com
                                                     jfox@califf.com




                                                 2
